FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50563

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04461-BEN

  v.
                                                 MEMORANDUM*
OMAR LUCAS, a.k.a. Oski,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Omar Lucas appeals from the district court’s judgment and challenges the

10-year term of supervised release imposed following his guilty-plea conviction

for distribution of crack cocaine, in violation of 21 U.S.C. § 841(a)(1). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Lucas’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Lucas the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   12-50563